Exhibit 10.8

PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED

MANAGEMENT COMPENSATION PLAN

 

  1. PURPOSE; TYPES OF AWARDS; CONSTRUCTION.

The purposes of the Management Compensation Plan (the “Plan”) of Primus
Telecommunications Group, Incorporated (the “Company”) are to attract, motivate
and retain (a) employees of the Company, any Subsidiary or any Affiliate,
(b) independent contractors who provide significant services to the Company, any
Subsidiary or Affiliate and (c) non-employee directors of the Company, any
Subsidiary or any Affiliate. The Plan is also designed to encourage stock
ownership by such persons, thereby aligning their interest with those of the
Company’s shareholders and to permit the payment of compensation that qualifies
as performance-based compensation under Section 162(m) of the Code. Pursuant to
the Plan described herein, there may be granted stock options (including
“incentive stock options” and “non-qualified stock options”), and other stock
based awards, including but not limited to restricted stock, restricted stock
units, dividend equivalents, performance units, stock appreciation rights and
other long-term stock-based or cash-based Awards; excluding, however, reload or
other automatic Awards made upon exercise of Options, which Awards shall not be
granted under the Plan. Notwithstanding any provision of the Plan, to the extent
that any Award would be subject to Section 409A of the Code, no such Award may
be granted if it would fail to comply with the requirements set forth in
Section 409A of the Code and any regulations or guidance promulgated thereunder.

 

  2. DEFINITIONS. For purposes of the Plan, the following terms shall be defined
as set forth below:

 

  (a) “Affiliate” means an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

 

  (b) “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock or Other Stock-Based Awards or Other Cash-Based
Awards.

 

  (c) “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.

 

  (d) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.

 

  (e) “Board” means the Board of Directors of the Company.

 

  (f)

“Cause” shall have the meaning set forth in the Grantee’s employment or other
agreement with the Company, any Subsidiary or any Affiliate, provided that if
the Grantee is not a party to any such employment or other agreement or such
employment or other agreement does not contain a definition of Cause, then Cause
shall mean (i) the willful and continued failure of the Grantee to perform



--------------------------------------------------------------------------------

 

substantially the Grantee’s duties with the Company or any Subsidiary or
Affiliate (other than any such failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to the Grantee by the employing Company, Subsidiary or Affiliate that
specifically identifies the alleged manner in which the Grantee has not
substantially performed the Grantee’s duties, (ii) the Grantee shall have been
convicted by a court of competent jurisdiction of, or pleaded guilty or nolo
contendere to, any felony, or (iii) the Grantee shall have committed an act of
fraud, embezzlement, misappropriation or breach of fiduciary duty against the
Company or any Subsidiary or Affiliate. For purposes of this provision, no act
or failure to act, on the part of the Grantee, shall be considered “willful”
unless it is done, or omitted to be done, by the Grantee in bad faith or without
reasonable belief that the Grantee’s action or omission was in the best
interests of the Company, any Subsidiary or any Affiliate.

 

  (g) “Change of Control” shall have the meaning set forth in Section 7(b)
hereof.

 

  (h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

  (i) “Committee” means the committee established by the Board to administer the
Plan. The Committee shall consist of not less than two directors who shall be
appointed from time to time by, and shall serve at the pleasure of, the Board.
The Committee shall be comprised solely of directors who are (a) “non-employee
directors” under Rule 16b-3 of the Exchange Act and (b) “outside directors”
under Section 162(m) of the Code.

 

  (j) “Company” means Primus Telecommunications Group, Incorporated, a
corporation organized under the laws of the State of Delaware, or any successor
corporation.

 

  (k) “Covered Employee” shall have the meaning set forth in Section 162(m)(3)
of the Code.

 

  (l)

“Disability” means that a Grantee (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving

 

2



--------------------------------------------------------------------------------

 

income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Company or an Affiliate of
the Company.

 

  (m) “Effective Date” means the date on which the Joint Plan of Reorganization
of the Company and its Affiliate Debtors becomes effective.

 

  (n) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.

 

  (o) “Fair Market Value” means, with respect to Stock or other property, the
fair market value of such Stock or other property determined by such methods or
procedures as shall be established from time to time by the Committee. Unless
otherwise set forth in an applicable Award Agreement or otherwise determined by
the Committee in good faith, the per share Fair Market Value of Stock as of a
particular date shall mean, (i) the closing sales price per share of Stock on
the national securities exchange on which the Stock is principally traded, for
the last preceding date on which there was a sale of such Stock on such
exchange, or (ii) if the shares of Stock are then traded in an over-the-counter
market, the average of the closing bid and asked prices for the shares of Stock
in such over-the-counter market for the last preceding date on which there was a
sale of such Stock in such market, or (iii) if the shares of Stock are not then
listed on a national securities exchange or traded in an over-the-counter
market, such value as the Committee, in its sole discretion, shall determine in
good faith using a reasonable method in accordance with Section 409A of the
Code.

 

  (p)

“Good Reason” shall have the meaning set forth in the Grantee’s employment or
other agreement with the Company, any Subsidiary or any Affiliate, provided that
if the Grantee is not a party to any such employment or other agreement or such
employment or other agreement does not contain a definition of Good Reason, then
Good Reason shall mean, the occurrence, on or after the date of a Change of
Control and without the affected Grantee’s written consent, of (i) a material
diminution in the Grantee’s base compensation, (ii) the assignment to the
Grantee of duties in the aggregate that are materially inconsistent with the
Grantee’s level of responsibility immediately prior to the date of the Change of
Control or any material diminution in the Grantee’s authority, duties, or
responsibilities, or (iii) the relocation of the Grantee’s principal place of
employment to a location more than fifty (50) miles from the Grantee’s principal
place of employment

 

3



--------------------------------------------------------------------------------

 

immediately prior to the date of the Change of Control, provided, however, that
such relocation also requires a material adverse change in the Grantee’s
commute. Notwithstanding the foregoing, the Grantee shall not have Good Reason
unless (x) within a period not to exceed 90 days following the initial existence
of the condition or event giving rise to Good Reason, the Grantee provides
notice to the Company of such condition or event, and (y) upon receipt of such
notice by the Grantee, the Company is given at least 30 days to remedy the
condition.

 

  (q) “Grantee” means a person who, as an employee of or independent contractor
or non-employee director with respect to the Company, a Subsidiary or an
Affiliate, has been granted an Award under the Plan.

 

  (r) “ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.

 

  (s) “NQSO” means any Option that is designated as a nonqualified stock option.

 

  (t) “Option” means a right, granted to a Grantee under Section 6(b)(i), to
purchase shares of Stock. An Option may be either an ISO or an NQSO.

 

  (u) “Other Cash-Based Award” means an Award granted to a Grantee under
Section 6(b)(iii) hereof, including cash awarded as a bonus or upon the
attainment of Performance Goals or otherwise as permitted under the Plan.

 

  (v) “Other Stock-Based Award” means an Award granted to a Grantee pursuant to
Section 6(b)(iii) hereof, that may be denominated or payable in, valued in whole
or in part by reference to, or otherwise based on, or related to, Stock
including but not limited to performance units, stock appreciation rights
(payable in shares), restricted stock units or dividend equivalents, each of
which may be subject to the attainment of Performance Goals or a period of
continued employment or other terms and conditions as permitted under the Plan.

 

  (w)

“Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings including operating income, earnings before or
after taxes, earnings before or after interest, depreciation, amortization, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per

 

4



--------------------------------------------------------------------------------

 

common share (basic or diluted); (iv) operating profit; (v) revenue, revenue
growth or rate of revenue growth; (vi) return on assets (gross or net), return
on investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses; (ix) stock price appreciation; (x) cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital;
(xi) implementation or completion of critical projects or processes;
(xii) economic value created; (xiii) cumulative earnings per share growth;
(xiv) operating margin or profit margin; (xv) common stock price or total
stockholder return; (xvi) cost targets, reductions and savings, productivity and
efficiencies; (xvii) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions,
and budget comparisons; (xviii) personal professional objectives, including any
of the foregoing performance goals, the implementation of policies and plans,
the negotiation of transactions, the development of long term business goals,
formation of joint ventures, research or development collaborations, and the
completion of other corporate transactions; (xix) any combination of, or a
specified increase in, any of the foregoing; and (xx) solely with respect to
Awards that are granted to individuals other than Covered Employees, such other
criteria as may be determined by the Committee in its sole discretion. Where
applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company, a Subsidiary or Affiliate, or a division or strategic
business unit of the Company, or may be applied to the performance of the
Company relative to a market index, a group of other companies or a combination
thereof, all as determined by the Committee. The Performance Goals may include a
threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
made (or specified vesting will occur), and a maximum level of performance above
which no additional payment will be made (or at which full vesting will occur).
Each of the foregoing Performance Goals shall be determined in accordance with
generally accepted accounting principles and shall be subject to certification
by the Committee; provided that the Committee shall make equitable adjustments
to the Performance Goals in recognition of unusual or non-recurring events
affecting the Company or any Subsidiary or

 

5



--------------------------------------------------------------------------------

  Affiliate or the financial statements of the Company or any Subsidiary or
Affiliate, in response to changes in applicable laws or regulations, or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles.

 

  (x) “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) the Company or any Subsidiary corporation,
(2) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary corporation, (3) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(4) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.

 

  (y) “Plan” means this Primus Telecommunications Group, Incorporated Management
Compensation Plan, as amended from time to time.

 

  (z) “Plan Year” means a calendar year.

 

  (aa) “Restricted Stock” means a share of Stock that is subject to restrictions
set forth in the Plan or any Award Agreement.

 

  (bb) “Rule 16b-3” means Rule 16b-3, as from time to time in effect promulgated
by the Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.

 

  (cc) “Stock” means shares of common stock, par value $0.001 per share, of the
Company.

 

  (dd) “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of granting of an Award, each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

 

6



--------------------------------------------------------------------------------

  3. ADMINISTRATION.

(a) At the discretion of the Board, the Plan shall be administered either (i) by
the Board or (ii) by the Committee. In the event the Board is the administrator
of the Plan, references herein to the Committee shall be deemed to include the
Board. The Board may from time to time appoint a member or members of the
Committee in substitution for or in addition to the member or members then in
office and may fill vacancies on the Committee however caused. The Committee
shall choose one of its members as chairman and shall hold meetings at such
times and places as it shall deem advisable. A majority of the members of the
Committee shall constitute a quorum and any action may be taken by a majority of
those present and voting at any meeting. The Board or the Committee may appoint
and delegate to another committee (“Management Committee”) any or all of the
authority of the Board or the Committee, as applicable, with respect to Awards
to Grantees other than Grantees who are subject to potential liability under
Section 16(b) of the Exchange Act with respect to transactions involving equity
securities of the Company at the time any such delegated authority is exercised.
With respect to Awards that are intended to meet the performance-based
compensation exception of Section 162(m) of the Code and that are made to a
Grantee who is or is reasonably expected to be a Covered Employee, such
delegation shall not include any authority, which if exercised by the Management
Committee rather than by the Committee, would cause the Grantee’s Award to fail
to meet such exception.

(b) Any action may also be taken without the necessity of a meeting by a written
instrument signed by a majority of the Committee. The decision of the Committee
as to all questions of interpretation and application of the Plan shall be
final, binding and conclusive on all persons. The Committee shall have the
authority in its discretion, subject to and not inconsistent with the express
provisions of the Plan, to administer the Plan and to exercise all the power and
authority either specifically granted to it under the Plan or necessary or
advisable in the administration of the Plan, including without limitation, the
authority to grant Awards, to determine the persons to whom and the time or
times at which Awards shall be granted, to determine the type and number of
Awards to be granted, the number of shares of Stock to which an Award may relate
and the terms, conditions, restrictions and Performance Goals relating to any
Award; to determine Performance Goals no later than such time as is required to
ensure that an underlying Award which is intended to comply with the
requirements of Section 162(m) of the Code so complies; to determine whether, to
what extent, and under what circumstances an Award may be settled, cancelled,
forfeited, accelerated, exchanged, or surrendered; to make adjustments in the
terms and conditions (including Performance Goals) applicable to Awards; to
construe and interpret the Plan and any Award; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of the Award Agreements (which need not be identical for each
Grantee); and to make all other determinations deemed necessary or advisable for
the administration of the Plan. Notwithstanding the foregoing, the Committee
shall not take any action with respect to an Award that would be treated, for
accounting purposes, as a “repricing” of such Award unless such action is
approved by the Company’s shareholders. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any Award
Agreement granted hereunder in the manner

 

7



--------------------------------------------------------------------------------

and to the extent it shall deem expedient to carry the Plan into effect and
shall be the sole and final judge of such expediency. No Committee member shall
be liable for any action or determination made with respect to the Plan or any
Award.

 

  4. ELIGIBILITY.

(a) Awards may be granted to officers, independent contractors, employees and
non-employee directors of the Company or of any of its Subsidiaries and
Affiliates; provided, however, that Options shall be granted only to officers,
independent contractors, employees and non-employee directors of the Company or
any of its Subsidiaries; and provided, further, that ISOs shall be granted only
to employees (including officers and directors who are also employees) of the
Company or any of its Subsidiaries.

(b) No ISO shall be granted to any employee of the Company or any of its
Subsidiaries if such employee owns, immediately prior to the grant of the ISO,
stock representing more than 10% of the voting power or more than 10% of the
value of all classes of stock of the Company or a Subsidiary, unless the
purchase price for the stock under such ISO shall be at least 110% of its Fair
Market Value at the time such ISO is granted and the ISO, by its terms, shall
not be exercisable more than five years from the date it is granted. In
determining the stock ownership under this paragraph, the provisions of
Section 424(d) of the Code shall be controlling.

 

  5. STOCK SUBJECT TO THE PLAN.

(a) The maximum number of shares of Stock reserved for the grant or settlement
of Awards under the Plan (the “Share Limit”) shall be 1,000,000 and shall be
subject to adjustment as provided herein. The aggregate Awards granted during
any fiscal year to any single individual who is likely to be a Covered Employee
shall not exceed (i) 600,000 shares subject to Options or stock appreciation
rights and (ii) 400,000 shares subject to Restricted Stock or Other Stock-Based
Awards (other than stock appreciation rights). Determinations made in respect of
the limitation set forth in the preceding sentence shall be made in a manner
consistent with Section 162(m) of the Code. Such shares may, in whole or in
part, be authorized but unissued shares or shares that shall have been or may be
reacquired by the Company in the open market, in private transactions or
otherwise. If any shares subject to an Award are forfeited, cancelled, exchanged
or surrendered or if an Award otherwise terminates or expires without a
distribution of shares to the Grantee, the shares of Stock with respect to such
Award shall, to the extent of any such forfeiture, cancellation, exchange,
surrender, termination or expiration, again be available for Awards under the
Plan. Notwithstanding the foregoing, shares of Stock that are exchanged by a
Grantee or withheld by the Company as full or partial payment in connection with
any Award under the Plan, as well as any shares of Stock exchanged by a Grantee
or withheld by the Company or any Subsidiary to satisfy the tax withholding
obligations related to any Award under the Plan, shall not be available for
subsequent Awards under the Plan. Upon the exercise of any Award granted in
tandem with any other Awards, such related Awards shall be cancelled to the
extent of the number of shares of Stock as to which the Award is exercised and,
notwithstanding the foregoing, such number of shares shall no longer be
available for Awards under the Plan.

 

8



--------------------------------------------------------------------------------

(b) Except as provided in an Award Agreement or as otherwise provided in the
Plan, in the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of
(i) the number and kind of shares of Stock or other property (including cash)
that may thereafter be issued in connection with Awards or the total number of
Awards issuable under the Plan, (ii) the number and kind of shares of Stock or
other property issued or issuable in respect of outstanding Awards, (iii) the
exercise price, grant price or purchase price relating to any Award, (iv) the
Performance Goals and (v) the individual limitations applicable to Awards;
provided that, with respect to ISOs, any adjustment shall be made in accordance
with the provisions of Section 424(h) of the Code and any regulations or
guidance promulgated thereunder, and provided further that no such adjustment
shall cause any Award hereunder which is or becomes subject to Section 409A of
the Code to fail to comply with the requirements of such section.

 

  6. SPECIFIC TERMS OF AWARDS.

(a) General. The term of each Award shall be for such period as may be
determined by the Committee. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Company or a Subsidiary or Affiliate
upon the grant, maturation, or exercise of an Award may be made in such forms as
the Committee shall determine at the date of grant or thereafter, including,
without limitation, cash, Stock, or other property, and may be made in a single
payment or transfer, in installments, or on a deferred basis.

(b) Awards. The Committee is authorized to grant to Grantees the following
Awards, as deemed by the Committee to be consistent with the purposes of the
Plan. The Committee shall determine the terms and conditions of such Awards at
the date of grant or thereafter.

 

  (i) Options. The Committee is authorized to grant Options to Grantees on the
following terms and conditions:

 

  (A) Type of Award. The Award Agreement evidencing the grant of an Option under
the Plan shall designate the Option as an ISO or an NQSO.

 

  (B)

Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, but in no event shall the exercise
price of an

 

9



--------------------------------------------------------------------------------

 

Option per share of Stock be less than the Fair Market Value of a share of Stock
as of the date of grant of such Option. The purchase price of Stock as to which
an Option is exercised shall be paid in full at the time of exercise; payment
may be made in cash, which may be paid by check, or other instrument acceptable
to the Company, or, with the consent of the Committee, in shares of Stock,
valued at the Fair Market Value on the date of exercise (including shares of
Stock that otherwise would be distributed to the Grantee upon exercise of the
Option), or if there were no sales on such date, on the next preceding day on
which there were sales or (if permitted by the Committee and subject to such
terms and conditions as it may determine) by surrender of outstanding Awards
under the Plan, or the Committee may permit such payment of exercise price by
any other method it deems satisfactory in its discretion. In addition, subject
to applicable law and pursuant to procedures approved by the Committee, payment
of the exercise price may be made through the sale of Stock acquired on exercise
of the Option, valued at Fair Market Value on the date of exercise, sufficient
to pay for such Stock (together with, if requested by the Company, the amount of
federal, state or local withholding taxes payable by Grantee by reason of such
exercise). Any amount necessary to satisfy applicable federal, state or local
tax withholding requirements shall be paid promptly upon notification of the
amount due. The Committee may permit such amount of tax withholding to be paid
in shares of Stock previously owned by the employee, or a portion of the shares
of Stock that otherwise would be distributed to such employee upon exercise of
the Option, or a combination of cash and shares of such Stock.

 

  (C) Term and Exercisability of Options. Options shall be exercisable over the
exercise period (which shall not exceed ten years from the date of grant), at
such times and upon such conditions as the Committee may determine, as reflected
in the Award Agreement; provided that, the Committee shall have the authority to
accelerate the exercisability of any outstanding Option at such time and under
such circumstances as it, in its sole discretion, deems appropriate. An Option
may be exercised to the extent of any or all full shares of Stock as to which
the Option has become exercisable, by giving written notice of such exercise to
the Committee or its designated agent. No partial exercise may be made for less
than one hundred (100) full shares of Stock.

 

10



--------------------------------------------------------------------------------

  (D) Termination of Employment. Unless otherwise provided in the applicable
Award Agreement or employment or other agreement, or unless otherwise determined
by the Committee:

 

  (I) Except as set forth herein or in subsections II, III, IV or V below, an
Option may not be exercised unless the Grantee is then in the employ of,
maintains an independent contractor relationship with, or is a director of, the
Company or a Subsidiary (or a company or a parent or subsidiary company of such
company issuing or assuming the Option in a transaction to which Section 424(a)
of the Code applies), and unless the Grantee has remained continuously so
employed, or continuously maintained such relationship, since the date of grant
of the Option.

 

  (II) If the Grantee’s employment or service terminates because of the
Grantee’s death or Disability, the portions of outstanding Options granted to
such Grantee that are exercisable as of the date of such termination of
employment or service shall remain exercisable until the earlier of (i) one year
following the date of the Grantee’s death or Disability and (ii) the expiration
of the term of the Option and shall thereafter terminate. All additional
portions of outstanding Options granted to such Grantee which are not
exercisable as of the date of such termination of employment or service, shall
terminate upon the date of such termination of employment or service.

 

  (III) If the Grantee’s employment or service terminates upon the Grantee’s
retirement on or after the Grantee’s normal retirement date under any Company or
Subsidiary qualified retirement plan, the portions of outstanding Options
granted to such Grantee that are exercisable as of the date of such termination
of employment or service shall remain exercisable until the earlier of
(i) eighteen (18) months following the date of such termination of employment or
service and (ii) expiration of the term of the Option and shall thereafter
terminate. All additional portions of outstanding Options granted to such
Grantee which are not exercisable as of the date of such termination of
employment or service, shall terminate upon the date of such termination of
employment or service.

 

11



--------------------------------------------------------------------------------

  (IV) If the Grantee’s employment or service is terminated for Cause, all
vested and unvested outstanding Options granted to such Grantee shall terminate
on the date of the Grantee’s termination of employment or service.

 

  (V) If the Grantee’s employment or service with the Company and its
Subsidiaries terminates (including by reason of the Subsidiary which employs the
Grantee ceasing to be a Subsidiary of the Company) other than as described in
subsections (II), (III) and (IV) above, the portions of outstanding Options
granted to such Grantee that are exercisable as of the date of such termination
of employment or service shall remain exercisable until the earlier of (i) 90
days following the date of such termination of employment or service and
(ii) the expiration of the term of the Option and shall thereafter terminate.
All additional portions of outstanding Options granted to such Grantee which are
not exercisable as of the date of such termination of employment or service,
shall terminate upon the date of such termination of employment or service.

 

  (E) Non-Employee Director’s Grants. Unless otherwise provided by the
Committee, immediately following each annual meeting of Company shareholders
during the term of the Plan commencing with the 2010 annual meeting, each
non-employee director serving as such shall be granted a NQSO to purchase 10,000
shares of Stock with an exercise price per share equal to the Fair Market Value
of a share of Stock on the date of grant. Each such Option shall vest and become
exercisable ratably in three installments commencing on the date of grant such
that 100% of the Option shall be vested and exercisable on the second
anniversary of the grant date (subject to continued service as a director
through each such vesting date). Other terms and conditions of the grants shall
be established by the Committee pursuant to Section 3 of the Plan and set forth
in such non-employee director’s Award Agreement.

 

  (F)

Other Provisions. Options may be subject to such other conditions including, but
not limited to, restrictions on transferability of, or provisions for recovery
of, the shares

 

12



--------------------------------------------------------------------------------

 

acquired upon exercise of such Options (or proceeds of sale thereof), as the
Committee may prescribe in its discretion or as may be required by applicable
law.

 

  (ii) Restricted Stock.

 

  (A) The Committee may grant Awards of Restricted Stock, alone or in tandem
with other Awards under the Plan, subject to such restrictions, terms and
conditions, as the Committee shall determine in its sole discretion and as shall
be evidenced by the applicable Award Agreement (provided that any such Award is
subject to the vesting requirements described herein). The vesting of a
Restricted Stock Award granted under the Plan may be conditioned upon the
completion of a specified period of employment or service with the Company or
any Subsidiary or Affiliate, upon the attainment of specified Performance Goals,
and/or upon such other criteria as the Committee may determine in its sole
discretion.

 

  (B) The Committee shall determine the price, which, to the extent required by
law, shall not be less than par value of the Stock, to be paid by the Grantee
for each share of Restricted Stock or unrestricted stock or stock units subject
to the Award. Each Award Agreement with respect to such Award shall set forth
the amount (if any) to be paid by the Grantee with respect to such Award and
when and under what circumstances such payment is required to be made.

 

  (C) The Committee may, upon such terms and conditions as the Committee
determines, provide that a certificate or certificates representing the shares
underlying a Restricted Stock Award shall be registered in the Grantee’s name
and bear an appropriate legend specifying that such shares are not transferable
and are subject to the provisions of the Plan and the restrictions, terms and
conditions set forth in the applicable Award Agreement, or that such certificate
or certificates shall be held in escrow by the Company on behalf of the Grantee
until such shares become vested or are forfeited. Except as provided in the
applicable Award Agreement, no shares of Stock underlying a Restricted Stock
Award may be assigned, transferred, or otherwise encumbered or disposed of by
the Grantee until such shares of Stock have vested in accordance with the terms
of such Award.

 

13



--------------------------------------------------------------------------------

  (D) If and to the extent that the applicable Award Agreement may so provide, a
Grantee shall have the right to vote and receive dividends on Restricted Stock
granted under the Plan. Unless otherwise provided in the applicable Award
Agreement, any Stock received as a dividend on or in connection with a stock
split of the shares of Stock underlying a Restricted Stock Award shall be
subject to the same restrictions as the shares of Stock underlying such
Restricted Stock Award.

 

  (E) Upon termination of employment with or service to the Company or any
Affiliate or Subsidiary of the Company (including by reason of such Subsidiary
or Affiliate ceasing to be a Subsidiary or Affiliate of the Company), during the
applicable restriction period, Restricted Stock shall be forfeited; provided,
that the Committee may provide, by rule or regulation or in any Award Agreement,
or may determine in any individual case, that restrictions or forfeiture
conditions relating to Restricted Stock will be waived in whole or in part in
the event of terminations resulting from specified causes, and the Committee may
in other cases waive in whole or in part the forfeiture of Restricted Stock.

 

  (iii) Other Stock-Based or Cash-Based Awards.

 

  (A) The Committee is authorized to grant Awards to Grantees in the form of
Other Stock-Based Awards or Other Cash-Based Awards, as deemed by the Committee
to be consistent with the purposes of the Plan. The Committee shall determine
the terms and conditions of such Awards, consistent with the terms of the Plan,
at the date of grant or thereafter, including the Performance Goals and
performance periods. Stock or other securities or property delivered pursuant to
an Award in the nature of a purchase right granted under Section 6(b)(iii) shall
be purchased for such consideration, paid for at such times, by such methods,
and in such forms, including, without limitation, Stock, other Awards, notes or
other property, as the Committee shall determine, subject to any required
corporate action.

 

  (B) Payments earned in respect of any Cash-Based Award may be decreased or,
with respect to any Grantee who is not a Covered Employee, increased in the sole
discretion of the Committee based on such factors as it deems appropriate.
Notwithstanding the foregoing, any Awards may be adjusted in accordance with
Section 5(b) hereof.

 

14



--------------------------------------------------------------------------------

  7. CHANGE OF CONTROL PROVISIONS.

(a) To the extent determined by the Committee in its sole discretion (either as
evidenced in an applicable Award Agreement, employment agreement or otherwise),
if a Grantee’s employment or service is terminated by the Company without Cause
or by the Grantee for Good Reason, in each case within twenty-four (24) months
following a Change of Control:

 

  (i) any Award carrying a right to exercise that was not previously vested and
exercisable shall become fully vested and exercisable and all outstanding Awards
shall remain exercisable for one (1) year following such date of termination of
employment or service but in no event beyond the original term of the Award and
shall thereafter terminate; and

 

  (ii) the restrictions, deferral limitations, payment conditions, and
forfeiture conditions applicable to any Award other than an Award described in
(i) granted under the Plan shall lapse and such Awards shall be deemed fully
vested, and any performance conditions imposed with respect to Awards shall be
deemed to be achieved at the higher of (x) the target level for the applicable
performance period or (y) the level of achievement of such performance
conditions for the most recently concluded performance period.

Notwithstanding the foregoing, the Committee shall have the discretion to:

 

  (x) accelerate the vesting or payment of any Award effective immediately upon
the occurrence of a Change of Control, or

 

  (y) convert the vesting of performance-based Awards to a time-based vesting
schedule as deemed appropriate by the Committee, in each case, only to the
extent that such action would not cause any Award to result in deferred
compensation that is subject to the additional 20% tax under Section 409A of the
Code.

(b) A “Change of Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

 

  (i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding voting securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause
(A) of paragraph (iii) below; or

 

15



--------------------------------------------------------------------------------

  (ii) the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least a majority of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended by
such directors; or

 

  (iii) there is consummated a merger or consolidation of the Company with any
other corporation or other entity, other than (A) a merger or consolidation
which results in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any subsidiary of the Company, more than fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (B) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities; or

 

  (iv) the stockholders of the Company approve a plan of liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
other disposition, directly or indirectly, by the Company of all or
substantially all of the Company’s assets, other than such sale or other
disposition by the Company of all or substantially all of the Company’s assets
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 

16



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions. In addition,
for each Award subject to Section 409A of the Code, a “Change of Control” shall
be deemed to have occurred under this Plan with respect to such Award only if a
change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company shall also be
deemed to have occurred under Section 409A of the Code.

 

  8. GENERAL PROVISIONS.

(a) Nontransferability, Deferrals and Settlements. Unless otherwise determined
by the Committee or provided in an Award Agreement, Awards shall not be
transferable by a Grantee except by will or the laws of descent and distribution
and shall be exercisable during the lifetime of a Grantee only by such Grantee
or his guardian or legal representative.

(b) No Right to Continued Employment, etc. Nothing in the Plan or in any Award
granted or any Award Agreement, promissory note or other agreement entered into
pursuant hereto shall confer upon any Grantee the right to continue in the
employ or service of the Company, any Subsidiary or any Affiliate or to be
entitled to any remuneration or benefits not set forth in the Plan or such Award
Agreement, promissory note or other agreement or to interfere with or limit in
any way the right of the Company or any such Subsidiary or Affiliate to
terminate such Grantee’s employment or service.

(c) Taxes. The Company or any Subsidiary or Affiliate is authorized to withhold
from any Award granted, any payment relating to an Award under the Plan,
including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include authority to withhold or receive Stock or other
property with a Fair Market Value not in excess of the minimum amount required
to be withheld and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations.

(d) Amendment and Termination. The Plan shall take effect on the Effective Date.
The Board may amend, alter or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made that would impair the rights of a
Grantee under any

 

17



--------------------------------------------------------------------------------

Award theretofore granted without such Grantee’s consent, or that without the
approval of the stockholders (as described below) would, except as provided in
Section 5, increase the total number of shares of Stock reserved for the purpose
of the Plan. In addition, stockholder approval shall be required with respect to
any amendment that materially increases benefits provided under the Plan or
materially alters the eligibility provisions of the Plan. Unless earlier
terminated by the Board pursuant to the provisions of the Plan, the Plan shall
terminate on the tenth anniversary of its Effective Date. No Awards shall be
granted under the Plan after such termination date.

(e) No Rights to Awards; No Stockholder Rights. No Grantee shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. Except as provided specifically herein, a
Grantee or a transferee of an Award shall have no rights as a stockholder with
respect to any shares covered by the Award until the date of the issuance of a
stock certificate to him for such shares.

(f) Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Grantee pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Grantee any rights that are greater than those of a
general unsecured creditor of the Company.

(g) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

(h) Regulations and Other Approvals.

 

  (i) The obligation of the Company to sell or deliver Stock with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

 

  (ii) Each Award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.

 

18



--------------------------------------------------------------------------------

  (iii) In the event that the disposition of Stock acquired pursuant to the Plan
is not covered by a then current registration statement under the Securities Act
of 1933, as amended (the “Securities Act”), and is not otherwise exempt from
such registration, such Stock shall be restricted against transfer to the extent
required by the Securities Act or regulations thereunder, and the Committee may
require a Grantee receiving Stock pursuant to the Plan, as a condition precedent
to receipt of such Stock, to represent to the Company in writing that the Stock
acquired by such Grantee is acquired for investment only and not with a view to
distribution.

(i) Section 409A Compliance. The intent of the parties is that payments and
benefits under the Plan comply with Section 409A of the Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, the Plan
shall be interpreted and be administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, the Grantee shall not be considered to have terminated
employment with the Company for purposes of the Plan and no payment shall be due
to the Grantee under the Plan or any Award Agreement until the Grantee would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code. Any payments described in the Plan that
are due within the “short term deferral period” as defined in Section 409A of
the Code shall not be treated as deferred compensation unless applicable law
requires otherwise. Notwithstanding anything to the contrary in the Plan, to the
extent that any Awards are payable upon a separation from service and such
payment would result in the imposition of any individual excise tax and late
interest charges imposed under Section 409A of the Code, the settlement and
payment of such awards shall instead be made on the first business day after the
date that is six (6) months following such separation from service (or death, if
earlier).

(j) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.

 

19